Case 4:19-cv-05014 Document 1-3 Filed on 12/27/19 in TXSD Page 1 of 50




  1. STATE DOCKET
        SHEET
Office of Harris County District Clerk - Marilyn Burgess | Case (Cause) ...                       https://www.hcdistrictclerk.com/edocs/public/CaseDetails.aspx?Get=nH...
                            Case 4:19-cv-05014 Document 1-3 Filed on 12/27/19 in TXSD Page 2 of 50

                                                                                                                                                       Chronological Print
                        201985326 - XIE, KEPING (M D) (PHD) vs. UNIVERSITY OF TEXAS M D ANDERSON                                                          History     All
                       CANCER CENTER (Court 113)                                                                                                         (non-financial)

                      Summary              Appeals            Cost Statements             Transfers          Post Trial Writs           Abstracts                   Parties
                    Court Costs       Judgments/Events            Settings            Services/Notices       Court Registry            Child Support                Images

                  * Note: Only non-confidential public civil/criminal documents are available to the Public. All non-confidential Civil                       Purchase Order
                  documents are imaged. In Criminal Cases, select non-confidential documents are available in electronic format (not                          ( 0 documents )
                  every document is available for electronic viewing and a document may be filed in the case that is not viewable
                  electronically). If the case or Civil document you are looking for is not available and should be, please click here to                      Print List
                  notify Customer Service.
                  If you are not a litigant in this case, you may visit our Customer Service departments to obtain copies of documents.
                  Confidential or Sealed documents may not be dispensed to public customers.

                  If you are a litigant that is a party of this case and would like access to the restricted documents, please click here.

                                                                                                                Post
                   Image No.            Type     Title                                        [Reset Sort]
                                                                                                                Jdgm
                                                                                                                                Date         Pages

                      88545065          Filing   Citation                                                                   12/12/2019         2
                      88545066          Filing   Citation                                                                   12/12/2019         2
                      88312730          Filing   Plaintiff's Original Petition and Request for Disclosure                   11/27/2019         35




          [WS6]




1 of 1                                                                                                                                                                     12/23/2019, 2:34 PM
Office of Harris County District Clerk - Marilyn Burgess                       https://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?...
                       Case 4:19-cv-05014 Document 1-3 Filed on 12/27/19 in TXSD Page 3 of 50

          HCDistrictclerk.com              XIE, KEPING (M D) (PHD) vs. UNIVERSITY OF TEXAS                                  12/23/2019
                                           M D ANDERSON CANCER CENTER
                                           Cause: 201985326     CDI: 7    Court: 113

          APPEALS
          No Appeals found.

          COST STATMENTS
          No Cost Statments found.

          TRANSFERS
          No Transfers found.

          POST TRIAL WRITS
          No Post Trial Writs found.

          ABSTRACTS
          No Abstracts found.

          SETTINGS
          No Settings found.

          NOTICES
          No Notices found.

          SUMMARY
           CASE DETAILS                                                     CURRENT PRESIDING JUDGE
           File Date                            11/27/2019                  Court             113th
           Case (Cause) Location                                            Address           201 CAROLINE (Floor: 10)
                                                                                              HOUSTON, TX 77002
           Case (Cause) Status                  Active - Civil
                                                                                              Phone:7133686113
           Case (Cause) Type                    OTHER CIVIL
                                                                            JudgeName         RABEEA COLLIER
           Next/Last Setting Date               N/A
                                                                            Court Type        Civil
           Jury Fee Paid Date                   N/A



          ACTIVE PARTIES
          Name                                                   Type                                             Post Attorney
                                                                                                                  Jdgm
          XIE, KEPING (M D) (PHD)                                PLAINTIFF - CIVIL                                        KRENEK,
                                                                                                                          EDDIE M.
          UNIVERSITY OF TEXAS M D ANDERSON CANCER DEFENDANT - CIVIL
          CENTER
          UNIVERSITY OF TEXAS AT HOUSTON POLICE                  DEFENDANT - CIVIL
          DEPARTMENT
          UNIVERSITY OF TEXAS M D ANDERSON CANCER REGISTERED AGENT
          CENTER BY SERVING ITS




1 of 2                                                                                                                             12/23/2019, 2:10 PM
Office of Harris County District Clerk - Marilyn Burgess                               https://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?...
                       Case 4:19-cv-05014 Document 1-3 Filed on 12/27/19 in TXSD Page 4 of 50
          UNIVERSITY OF TEXAS AT HOUSTON POLICE                    REGISTERED AGENT
          DEPARTMENT BY SERVING ITS



          INACTIVE PARTIES
          No inactive parties found.

          JUDGMENT/EVENTS
          Date  Description                                      Order         Post Pgs Volume Filing                          Person
                                                                 Signed        Jdgm     /Page Attorney                         Filing
          11/27/2019   ORIGINAL PETITION                                                0                  KRENEK, EDDIE M.    XIE, KEPING (M D)
                                                                                                                               (PHD)



          SERVICES
          Type Status                     Instrument Person              Requested Issued Served Returned Received Tracking Deliver
                                                                                                                            To
          CITATION SERVICE         ORIGINAL              UNIVERSITY 11/27/2019              12/2/2019 12/11/2019                    73700993        E-MAIL
                   RETURN/EXECUTED PETITION              OF TEXAS M
                                                         D ANDERSON
                                                         CANCER
                                                         CENTER BY
                                                         SERVING ITS
                1515 HOLCOMBE BOULEVARD HOUSTON TX 77030

          CITATION SERVICE         ORIGINAL              UNIVERSITY 11/27/2019              12/2/2019 12/11/2019                    73700994        E-MAIL
                   RETURN/EXECUTED PETITION              OF TEXAS AT
                                                         HOUSTON
                                                         POLICE
                                                         DEPARTMENT
                                                         BY SERVING
                                                         ITS
                7777 KNIGHT ROAD HOUSTON TX 77054



          DOCUMENTS
          Number            Document                                                                                   Post Date               Pgs
                                                                                                                       Jdgm
          88545065          Citation                                                                                          12/12/2019       2
          88545066          Citation                                                                                          12/12/2019       2
          88312730          Plaintiff's Original Petition and Request for Disclosure                                          11/27/2019       35




2 of 2                                                                                                                                         12/23/2019, 2:10 PM
Case 4:19-cv-05014 Document 1-3 Filed on 12/27/19 in TXSD Page 5 of 50




2. PLAINTIFF’S
   ORIGINAL
   PETITION AND
   REQUEST FOR
   DISCLOSURE
     Case 4:19-cv-05014 Document 1-3 Filed on 12/27/19 in TXSD Page 6 of 50                           11/27/2019 7:23 PM
                                                                            Marilyn Burgess - District Clerk Harris County
                                                                                                 Envelope No. 38864171
                             2019-85326 / Court: 113                                                     By: Nelson Cuero
                                                                                              Filed: 11/27/2019 7:23 PM

                               CAUSE NO. - - - - - - - -

KEPING XIE, M.D., PhD                               §       IN THE DISTRICT COURT OF
                                                    §
       Plaintiff                                    §
                                                    §
v.                                                  §




                                                                              k
                                                    §




                                                                           ler
THE UNIVERSITY OF TEXAS M.D.                        §
ANDERSON CANCER CENTER; and                                 HARRISCOUNTY,TEXAS




                                                                        tC
                                                    §
THE UNIVERSITY OF TEXAS AT                          §




                                                                    ric
HOUSTON POLICE DEPARTMENT                           §
                                                    §




                                                                 ist
       Defendants                                   §                   JUDICIAL DISTRICT




                                                              sD
                                                           es
                             PLAINTIFF'S ORIGINAL PETITION



                                                        rg
                                          AND
                                                    Bu
                               REQUEST FOR DISCLOSURE
                                                 n
                                              ily

TO THE HONORABLE JUDGE AND JURY OF SAID COURT:
                                            ar
                                        M




       Plaintiff KEPING XIE, M.D. PHD (sometimes referred to herein as "Xie" or "Keping Xie"
                                      of




or "Plaintiff') files this Plaintiff's Original Petition and Request for Disclosure, bringing suit
                                   e
                               ffic




against Defendants THE UNIVERSITY OF TEXAS M.D. ANDERSON CANCER CENTER (sometimes
                              O




referred to herein as "MDA) and THE UNIVERSITY OF TEXAS AT HOUSTON POLICE DEPAR1MENT
                           y
                        op




(sometimes referred to herein as "UTPD") (all of these defendants sometimes collectively referred
                     C




to herein as "Defendants"), and for causes of action would respectfully show as follows:
                 ial
              fic




                 I. DESIGNATION OF DISCOVERY CONTROL PLAN
             of




             AND REQUEST FOR DISCLOSURE UNDER TEX. R. CIV. P. 194
       Un




        1.     Plaintiff expects that discovery in this cause would proceed most appropriately

under Level 3 and requests that the Court enter a scheduling order for this case. Pursuant to Rule


K.eping Xie vs. MDA / UTPD                                                                      Page 1
Original Petition & RFD
    Case 4:19-cv-05014 Document 1-3 Filed on 12/27/19 in TXSD Page 7 of 50



47 of the Texas Rules of Civil Procedure, and for this purpose, Plaintiff states and affirmatively

pleads that, based on the information now available to Plaintiff, the monetary relief sought against

Defendants is in excess of $1,000,000.00. Accordingly, Plaintiff further affirmatively pleads that

this suit and these claims do not fall under the expedited actions process of Texas Rule of Civil




                                                                                   k
                                                                                ler
Procedure 169 because the monetary damages and relief sought are in excess of $1,000,000.00,




                                                                             tC
and because injunctive relief is sought by Plaintiff.




                                                                         ric
       2.      Pursuant to Rule 190.4 of the Texas Rules of Civil Procedure and, pursuant to Rule




                                                                      ist
                                                                   sD
194, Defendants are requested to disclose, within 50 days of service of this request, the




                                                             es
information or material described in Rule 194.2(a)-(l); additionally, Plaintiff requests that




                                                           rg
Defendants disclose all documents, electronic information, and tangible items in Defendants'
                                                        Bu
                                                    n
possession, custody, or control that may be used to support any of Defendants' defenses.
                                                 ily

                         II. PARTIES, JURISDICTION AND VENUE
                                               ar
                                          M




       3.      Plaintiff Keping Xie is an individual that was residing in Harris County, Texas
                                        of




during some or all of the material events at issue in this case.
                                     e
                                 ffic




       4.      Defendant The University of Texas M.D. Anderson Cancer Center is a
                             O




governmental agency or unit of the State of Texas. MDA may be served with citation and process
                           y
                        op




by serving its President or administrative head as follows:         Peter WT Pisters, M.D. at The
                     C




University of Texas M.D. Anderson Cancer Center, 1515 Holcombe Blvd., Houston, Texas
                 ial
              fic




77030, or wherever he may be found. MDA was engaged in the actions and courses of conduct
            of




(about which Plaintiff complains) in Harris County, Texas at all material times relevant to the
       Un




claims and matters at issue in this lawsuit.




Keping Xie vs. MDA / UTPD                                                                   Page 2
Original Petition & RFD
    Case 4:19-cv-05014 Document 1-3 Filed on 12/27/19 in TXSD Page 8 of 50



       5.      Defendant The University of Texas at Houston Police Department is a

governmental agency or unit of the State of Texas. UTPD may be served with citation and process

by serving its Chief of Police and Chief Security Officer or administrative head as follows:

William Adcox at The University of Texas Police at Houston, 7777 Knight Road, Houston, Texas




                                                                                k
                                                                             ler
77054, or wherever he may be found. UTPD was engaged in the actions and courses of conduct




                                                                          tC
(about which Plaintiff complains) in Harris County, Texas at all material times relevant to the




                                                                      ric
claims and matters at issue in this lawsuit.




                                                                   ist
                                                                sD
       6.      Plaintiff's causes of action arose from or are connected with one or more of




                                                             es
Defendants' acts that occurred in whole or in part in Harris County, Texas. Venue is proper in this




                                                          rg
Court, in the County in which all or part of the causes of action accrued, pursuant to TEXAS CIV.
                                                      Bu
                                                   n
PRAC. & REM. CODE §§15.002(a)(l), (2), (3) and (4). Additionally, venue is proper in Harris
                                                ily

County, Texas pursuant to TEX. CIV. PRAC. & REM. CODE §101.102(a), as all or part of the causes
                                               ar
                                           M




of action arose in Harris County, Texas.
                                       of




       7.      The monetary damages sought by Plaintiff, exclusive of attorneys' fees and costs
                                     e
                                 ffic




of court, exceed the minimum jurisdictional limits of this Court. Plaintiff also seeks injunctive
                             O




and equitable relief in this case, to the extent such is necessary to effectuate justice and to remedy
                           y
                        op




the wrongs committed by Defendants and to attempt to make Plaintiff whole.
                     C




       8.      Pursuant to TEX. CIV. PRAC. & REM. CODE §101.101, notice of these claims was
                 ial
              fic




properly sent to Defendant MDA on or about May 20, 2019, which date was less than six months
            of




after the day that the incident giving rise to the claims occurred. Pursuant to TEX. CIV. PRAC. &
       Un




REM. CODE §IO 1.101, notice of these claims was properly sent to Defendant UTPD on or about




Keping Xie vs. MDA / UTPD                                                                     Page 3
Original Petition & RFD
    Case 4:19-cv-05014 Document 1-3 Filed on 12/27/19 in TXSD Page 9 of 50



May 23, 2019, which date was less than six months after the day that the incident giving rise to

the claims occurred. Accordingly, all conditions precedent to Plaintiff pursuing these claims as

well as Plaintiffs recovery of or obtaining of relief as requested herein have occurred or have been

met or performed.




                                                                               k
                                                                            ler
                                III. FACTUAL BACKGROUND




                                                                         tC
       9.      Based upon the facts as more specifically set forth herein, this case concerns claims




                                                                     ric
for violations of 42 U.S.C. § 1983 for the wrongful and malicious criminal prosecution of Plaintiff




                                                                  ist
                                                               sD
Xie, the false arrest of Xie, for unreasonable searches and seizures of Xi e's property and property




                                                            es
rights, for negligent actions, and for damages and injuries resulting from these claims; for




                                                         rg
violations of Xie' s constitutional rights under the Fourth, Fifth and Fourteenth Amendments to the
                                                     Bu
                                                  n
Constitution of the United States; for violations of the "Takings Clause" of Article I, § 17 of the
                                               ily

Texas Constitution; claims of conspiracy; and injunctive relief Additionally, Xie seeks certain
                                             ar
                                         M




injunctive relief ordering the return of Xie's property and property rights to him, and enjoining
                                       of




Defendants from utilizing or otherwise taking certain action with respect to such property, property
                                     e
                                 ffic




rights, data and information.
                                O




       10.     Plaintiff Xie was previously a long-term employee, professor and well-respected
                          y
                       op




cancer researcher at Defendant MDA. Xie began his tenure and affiliation with MDA in 1990 as
                    C




a Graduate Research Assistant in the Department of Cell Biology and worked his way up through
                 ial
              fic




the MDA system to most recently being a Professor (Tenured) in the Department of
             of




Gastroenterology, Hepatology & Nutrition at MDA. Xie had impeccable credentials, establishing
       Un




himself as one of the preeminent cancer research scientists in his area of expertise. Xie devoted




Keping Xie vs. MDA / UTPD                                                                    Page 4
Original Petition & RFD
    Case 4:19-cv-05014 Document 1-3 Filed on 12/27/19 in TXSD Page 10 of 50



his professional life and career to searching for a cure or treatment for pancreatic cancer.

       11.     Xie holds multiple degrees, with extensive education and training as both a medical

doctor as well as holding masters and doctorate degrees in Pathophysiology, Cancer Biology and

Immunology. He obtained his PhD from The University of Texas in Houston, Texas, in 1995, and




                                                                                k
                                                                             ler
remained with MDA until April of 2018.




                                                                          tC
       12.     During his tenure at MDA, some of the administrative appointments Xie held




                                                                      ric
include the following: Member, Graduate School of Biomedical Sciences at The University of




                                                                   ist
                                                                sD
Texas Health Science Center in Houston, Texas; Member, Cancer Biology Program, The




                                                             es
University of Texas Graduate School of Biomedical Sciences in Houston, Texas; Chief, Section




                                                          rg
of Gastroenterology Research; and a host of other academic appointments. Xie was also well-
                                                      Bu
                                                   n
respected throughout the USA as well as internationally, having served in many different
                                                ily

capacities as a grant reviewer as well as a member of many different administrative panels. For
                                             ar
                                          M




example, Xie served as a Merit Review Panel member for Oncology C in the Department of
                                       of




Veterans Affairs and Veterans Health Administration; and as a National Institute of Health
                                    e
                                ffic




("NIH") Review Member on Tumor Progression and Metastasis, to name but a few. Xie was very
                             O




well-published in peer-reviewed journals (in excess of 160); participated in and accomplished a
                           y
                        op




number of highly-specialized abstracts with collaborators; wrote portions of books relating to his
                    C




cancer research and his area of cancer expertise; served as Editor on a number of well-respected
                 ial
              fic




Editorial Boards, such as i) International Journal of Pancreatology, ii) International Journal of
             of




Gastrointestinal Cancer, iii) Clinical Cancer Research Associate Editor, and many others; was a
       Un




journal reviewer as well as grant reviewer; and held teaching positions as an Adjunct Professor,



Keping Xie vs. MDA / UTPD                                                                      Page 5
Original Petition & RFD
    Case 4:19-cv-05014 Document 1-3 Filed on 12/27/19 in TXSD Page 11 of 50



Associate Professor, Professor, and Tenured Professor at MDA.

        13.     Of particular significance was the fact that Xie was prolific in generating grant

applications, being awarded research grants, and fully performing the research associated with

those grants.   As of the beginning of January 2018, Xie held and was actively involved in




                                                                              k
                                                                           ler
performing research concerning four NIH grants totaling over $7 million. Xie' s wife at that time




                                                                        tC
also was a professor and cancer researcher at MDA and had three NIH grants totaling almost $5.5




                                                                    ric
million. Together, they had a significant number of research grants totaling more than $12.5




                                                                 ist
                                                              sD
million in grant funding, which grant funding was generally recognized as being more than




                                                          es
respectable, as well as highly sought after.



                                                        rg
        14.     Xie was in a small group of very well-known cancer researchers in the USA and
                                                    Bu
                                                 n
worldwide. His accomplishments in leadership, education, research and administrative have been
                                               ily

well-recognized by peers and collaborators in the national and international scientific
                                               ar
                                          M




communities. Xie' s successes, however, made him a target by others at MDA. Xie also exhibited
                                       of




other characteristics that did not sit well with MDA administration. When Xie saw research
                                     e
                                ffic




improprieties being perpetrated by others at MDA, Xie did what was right, and notified the
                             O




appropriate personnel. These attributes, along with his willingness to fight for what was proper
                           y
                        op




and right in the face of extreme condemnation and against very powerful agencies (like MDA) did
                     C




not sit well with certain MDA personnel.
                   ial
                fic




        15.     Several years earlier (around 2004), MDA attempted to target Xie by making false
              of




claims against him concerning concocted and falsified allegations relating to his employment at
       Un




MDA. In the course of the next seven years, Xie fought back against MDA and its efforts to



Keping Xie vs. MDA / UTPD                                                                 Page 6
Original Petition & RFD
    Case 4:19-cv-05014 Document 1-3 Filed on 12/27/19 in TXSD Page 12 of 50



improperly target and discriminate against certain professors and cancer researchers at the

institution. Xie was ultimately successful in his efforts to defend against MDA' s illegal and

illegitimate claims, successfully resolving Xie' s claims and his efforts to clear his good name in

late 2011.




                                                                              k
                                                                           ler
        16.    From 2011 to 2017, Xie prospered in his cancer research. His reputation and




                                                                        tC
standing in cancer research circles continued to grow, as Xie pursued his goal of eradicating




                                                                    ric
pancreatic cancer. Key administrative personnel within MDA, however, were displeased when Xie




                                                                 ist
                                                              sD
brought research improprieties committed by others at MDA (or which MDA attempt to cover up)




                                                           es
to the attention of others, including certain law enforcement investigative agencies and/or to the




                                                        rg
agencies involved in awarding and/or administering grants.
                                                     Bu
                                                  n
        17.    Xie and his wife had entertained 1eaving MD A for other research and administrative
                                               ily

opportunities. They had even received very lucrative, career-building employment and research
                                            ar
                                         M




opportunities at other institutions, where they could carry out high-level cancer research. These
                                      of




other opportunities necessarily involved the transfer of the grants Xie had been awarded and on
                                   e
                               ffic




which he continued to work, as MDA policies, procedures and/or the manner in which those
                            O




policies and procedures were effectuated (in combination with the protocols of grant awarding
                          y
                       op




agencies such as NIH) either always or almost always resulted in the principal investigator
                    C




transferring the grants to the new institution. MDA knew this, and also learned about Xie' s other
                 ial
              fic




research opportunities. Ultimately, because Xie was committed to proceeding further towards
              of




conclusion on certain of his research projects and working towards addressing, finding treatment
       Un




protocols for, and/or eradicating pancreatic cancer while at MDA, Xie and his wife continued



Keping Xie vs. MDA / UTPD                                                                   Page 7
Original Petition & RFD
    Case 4:19-cv-05014 Document 1-3 Filed on 12/27/19 in TXSD Page 13 of 50



working at MDA.

           18.   In 2017, Xie and his wife discovered certain improprieties that had been committed

by other cancer research personnel at MDA, and reported those improprieties. Instead of taking

appropriate action, MDA attempted to cover up the improprieties. In January of 2018, action was




                                                                               k
                                                                            ler
taken by Defendants to ensure that Xie and his wife were appropriately punished. Without proper




                                                                         tC
basis or probable cause, personnel with UTPD raided Xie's office and his home, using false




                                                                     ric
identifiers as well as threats of immediate arrest against Xie if he attempted to resist Defendants'




                                                                  ist
                                                               sD
efforts.




                                                            es
           19.   Defendants used the efforts of UTPD Inspector Charles G. Dunn ("Dunn") to



                                                         rg
accomplish much of the "dirty work" that was about to play out in Defendants' efforts to punish,
                                                     Bu
                                                   n
smear and ruin Xie, and to violate his civil rights. Dunn was a retired police officer who had
                                                ily

"connections" with the Houston Police Department, as well as with certain criminal prosecuting
                                             ar
                                          M




agencies in Harris County. Dunn also is a licensed attorney, having been licensed since 1999.
                                       of




After Dunn became affiliated with Defendant UTPD, based on information and belief, Dunn was
                                     e
                                 ffic




utilized to target certain MDA personnel, and to "take them down" using whatever means
                              O




necessary.
                            y
                         op




           20.   In January of 2018, after Xie had already made one report ofimpropriety committed
                      C




by certain MDA research personnel and when Xie was in the process of making another report to
                    ial
                 fic




a criminal investigation agency, Dunn attempted to raid Xie's office and his home. When Dunn
                 of




approached Xie for the first time, Dunn introduced himself and falsely represented that he was
           Un




with the Federal Bureau of Investigation ("FBI"). Without probable cause or other reasonable



Keping Xie vs. MDA / UTPD                                                                    Page 8
Original Petition & RFD
    Case 4:19-cv-05014 Document 1-3 Filed on 12/27/19 in TXSD Page 14 of 50



basis, Dunn continued to threaten Xie with immediate arrest and other negative actions if Xie did

not "agree" to allow Dunn into areas Dunn would otherwise not have permission to enter without

a warrant. Dunn, on behalf of Defendants, undertook and effectuated a highly improper and illegal

course of action that was designed and intended to humiliate, smear and ruin Xie, and to violate




                                                                                k
                                                                             ler
his civil rights.




                                                                          tC
        21.         Throughout the day, Dunn continued to "work on" Xie under the deception and




                                                                      ric
false presentation that he was with the FBI. Dunn made clear to Xie that MDA had a lot of power




                                                                   ist
                                                                sD
and that Xie should not have taken action to report anything about MDA or its personnel, even




                                                            es
when it was the right thing for Xie to do. Throughout the day, Dunn continued to threaten Xie's




                                                         rg
freedom and liberties if Xie did not acquiesce to Dunn's demands, including his demand that Xie
                                                     Bu
                                                   n
voluntarily allow Dunn to enter Xie' s house. Despite Dunn's threats, Xie continued to refuse
                                                ily

Dunn's demands to be allowed to enter upon Xie's home and residential premises. At no point
                                              ar
                                           M




did Xie consent to Dunn searches. Yet, Xie's lack of consent or permission did not stop nor deter
                                        of




Dunn. He used force and nonetheless entered upon Xie' s premises. There, Dunn began to take
                                      e
                                  ffic




note of what he saw and was able to "inventory" items based on his illegal and baseless search of
                               O




Xie' s house, as Dunn knew he did not have proper authority or basis for entering into Xie' s
                              y
                           op




residence. While it is not entirely clear what all Dunn did while in the Xie residence, based on
                        C




information and belief, it appears Dunn may have also illegally taken and seized certain items from
                   ial
                fic




Xie' s residence, without any legal basis to do so. After a lengthy period of time, and after Xie
              of




repeatedly protested Dunn being in his house, making abundantly clear he was standing on his
        Un




constitutional rights to prohibit Dunn's entry into his house, Dunn then left.



Keping Xie vs. MDA / UTPD                                                                   Page 9
Original Petition & RFD
    Case 4:19-cv-05014 Document 1-3 Filed on 12/27/19 in TXSD Page 15 of 50



       22.     Some hours later, Dunn and others purportedly affiliated with one or both of the

Defendants reappeared at Xie' s house, executing a warrant to seize any and all computers, phones,

data storage devices, and other items that Dunn did not have probable cause to obtain, search or

seize. Dunn (and others purportedly acting with him) took these actions as the duly authorized




                                                                               k
                                                                            ler
employees and/or agents of Defendants.       It was later discovered that UTPD officer Richard




                                                                         tC
Gonzalez (acting on behalf of both Defendants) utilized the illegally obtained information and/or




                                                                     ric
evidentiary items from Dunn's unauthorized entry into Xie's residence to obtain a search warrant




                                                                  ist
                                                               sD
that was without probable cause and severely overbroad in scope. The evidence simply did not




                                                            es
exist to substantiate the search warrant.    These actions were part of the protocols used by




                                                         rg
Defendants in accomplishing the violations of Xi e's constitutional rights.
                                                     Bu
                                                  n
       23.     Through this illegal seizure, Dunn and those with him took over 88 data drives,
                                               ily

computers, phones, data storage devices, and other similar items, including items that belonged to
                                             ar
                                         M




persons other than Xie; items that contained the family pictures, Xie's children's school projects,
                                       of




Xie' sand his wife's research and other business information and data, and other important personal
                                    e
                                ffic




effects that had nothing to do with MDA or Xie's affiliation with MDA. The items illegally seized
                             O




and taken by Dunn and his cabal on behalf of Defendants included Xie's evidence ofMDA's past
                          y
                       op




and more recent improprieties; Xie's files of attorney-client communications and other legally-
                    C




privileged items; Xie' s recordings of conversations; and other evidence of improprieties by MDA,
                 ial
              fic




UTPD and the cronies working for them on their behalves.
             of




       24.     Also taken were Xie's personal telephones, which included attorney-client
       Un




privileged communications as well as recordings of improprieties committed by Defendants,




Keping Xie vs. MDA / UTPD                                                                 Page 10
Original Petition & RFD
    Case 4:19-cv-05014 Document 1-3 Filed on 12/27/19 in TXSD Page 16 of 50



including Dunn. As is typical of technology of this nature, Xie's telephones were the only

remaining way for Xie to send and receive email communications and to otherwise communicate

with family, friends, his legal counsel, and others.

        25.    Xie was immediately placed on administrative leave and not allowed to return to




                                                                               k
                                                                            ler
MDA' s premises or to utilize any of the MDA communications systems that were instrumental




                                                                         tC
tools for Xie's cancer research. Defendants then proceeded with making things difficult for Xie,




                                                                     ric
all the while continuing to engage in improprieties that are part of the violations of Xie' s




                                                                  ist
                                                               sD
constitutional rights. Defendants illegally took all forms of Xie's electronic communications




                                                           es
(whether by telephone, email or text messaging). All phone and email accounts Xie had while at



                                                        rg
MDA were cut off Xie's sources of contacts (telephone, email, physical addresses) were wholly
                                                       Bu
                                                   n
taken from Xie, preventing his ability to communicate with pretty much most people (colleagues,
                                                ily

friends, family, legal counsel, etc.). MDA personnel then proceeded to threaten Xie with actions
                                             ar
                                          M




that were designed and intended to make things so difficult for Xie that he was left with no choice
                                       of




but to leave MDA or otherwise risk the loss of his life's work in cancer research.
                                     e
                                ffic




        26.    Xie decided to resign and retire his position with MDA, and to go elsewhere to
                             O




continue his research. Xie relayed that information to MDA, making clear that he would be
                           y
                        op




transfer the prestigious grants to another institution and continue his cancer research elsewhere.
                     C




Xie also took all appropriate actions to relay to NIH his decision to leave MDA and move all his
                  ial
               fic




research operations to another institution, including transfer of all 4 NIH RO I grants to the new
               of




institution.
        Un




        27.    Xie immediately reached out to other cancer research institutions to effectuate his



Keping Xie vs. MDA / UTPD                                                                 Page 11
Original Petition & RFD
    Case 4:19-cv-05014 Document 1-3 Filed on 12/27/19 in TXSD Page 17 of 50



move and the transfer of the grants, and to salvage his career and his life's work in cancer research.

Xie received much interest from numerous other institutions for him to move his research

operations to those facilities. However, as efforts progressed to higher levels in the recruiting

process, MDA ultimately interjected itself into Xie's opportunities, poisoning those opportunities




                                                                                k
                                                                             ler
to the point that they were lost. Xie persisted in his efforts. He ultimately joined the University




                                                                          tC
of Arizona College of Medicine at Phoenix ("U of A") as a faculty Professor, where he was also




                                                                      ric
selected to serve as Chair of Department of Interdisciplinary Oncology, and to serve as Deputy




                                                                   ist
                                                                sD
Chair of Department oflnternal Medicine. These positions were highly sought-after positions that




                                                             es
were both financially and occupationally rewarding to Xie. Those positions provided increased



                                                          rg
compensation and benefits to Xie and his family and would allow for him to continue to financially
                                                      Bu
                                                    n
provide for his wife and children. Arrangements were made to bring over research staff from
                                                ily

MDA, and to transfer Xie's four grants to U of A Xie began his positions at U of A on July 22,
                                              ar
                                          M




2018. Unfortunately, Defendants were not done with Xie yet; they were intent upon continuing to
                                       of




take action to destroy Xie and to ensure that he was unable to move the lucrative research grants
                                     e
                                 ffic




away from MDA.
                             O




       28.     From April 2018 to July 2018, Xie continued to work on transferring the prestigious
                           y
                        op




grants to another institution, which ultimately was U of A NIH supported Xie in his transfer
                     C




efforts, making clear to MDA that NIH preferred the grants to remain with Xie as principal
                 ial
              fic




investigator and the person most knowledgeable and capable of properly performing the research
             of




and carrying out the grant terms. After all, Xie had an excellent reputation for doing top-notch
       Un




cancer research and was known for accomplishing cancer research at the highest oflevels. In July



Keping Xie vs. MDA / UTPD                                                                    Page 12
Original Petition & RFD
    Case 4:19-cv-05014 Document 1-3 Filed on 12/27/19 in TXSD Page 18 of 50



2018, NIH made clear to MDA that NIH would not approve a new principal investigator at MDA,

and that Xie was the person NIH wanted over the grants. This message was repeatedly conveyed

to MDA personnel attempting to block the grant transfers. MDA continued to pressure NIH to

allow MDA to keep the grants, along the way stepping up their campaign to smear, discredit,




                                                                                k
                                                                             ler
malign and destroy Xie. NIH helped instruct Xie on what was to be done for Xie to accomplish




                                                                          tC
the grant transfers, which Xie did. Personnel with U of A were also involved in the logistics of




                                                                      ric
accomplishing the grant transfers. It was becoming abundantly clear that MDA would endeavor




                                                                   ist
                                                                sD
to take any and all actions, no matter how sinister, illegal or improper, to accomplish its goals.




                                                             es
          29.   In August 2018, MDA again stepped up efforts to try and keep Xie's four grants,




                                                          rg
and to stop Xie from transferring them to U of A Xie' shard-earned grants represented substantial
                                                      Bu
                                                   n
sums of money to MDA, who was motivated by greed and other improper incentives to engage in
                                                ily

the actions at issue in this petition. MDA identified other principal investigators to take over the
                                             ar
                                          M




grants, which was not approved or acceptable to NIH. In fact, NIH found the three researchers
                                       of




(who MDA identified to be the principal investigators over the Xie grants) to be "inappropriate
                                     e
                                ffic




and unqualified," initially declining approval for these three investigators to take over the four Xie
                             O




grants.
                           y
                        op




          30.   MDA continued its efforts to poison and interfere with Xie' s new research positions
                     C




and research opportunities with U of A, which was accomplished through the violations
                   ial
                fic




complained about in this petition. MDA relayed false information about Xie to U of A and to NIH,
                of




in the hope of ensuring that Xie' s grants and the significant funding from those grants remained
          Un




with MDA. Through these actions, MDA reaped a dual benefit-that being the ability prevent the




Keping Xie vs. MDA / UTPD                                                                    Page 13
Original Petition & RFD
    Case 4:19-cv-05014 Document 1-3 Filed on 12/27/19 in TXSD Page 19 of 50



grant transfers while at the same time smearing, discrediting and ruining Xie in the process.

Unbeknownst to Xie, Defendants were working on a much more sinister plan to ensure that MDA

was successful in its efforts against Xie.

       31.     In the years and months leading up to 2018, MDA had been the target of federal




                                                                              k
                                                                           ler
investigations into economic espionage through the theft and funneling of advanced cancer




                                                                        tC
research and intellectual property to other countries, amongst other things. China was one of the




                                                                    ric
countries accused of espionage, allowing MDA to target a number of its cancer researchers of




                                                                 ist
                                                              sD
Chinese descent, including Xie and his wife. Defendants saw this as a convenient opportunity to




                                                           es
further damage, smear and ruin Xie. Based on information and belief, as well as very limited



                                                        rg
information obtained through other legal proceedings referenced below, MDA leaked and spread
                                                     Bu
                                                  n
information about Xie to the effect that he was identified by MDA as being involved in espionage.
                                               ily

Defendants and their personnel continued these efforts into August of 2018 and thereafter.
                                              ar
                                             M




       32.     When Defendants were initially unable to ensure Xie's four NIH grants would not
                                        of




be transferred and, instead, would remain at MDA, Defendants stepped up their efforts to inflict
                                     e
                                 ffic




the final "death blow" to Xie. In addition to spreading, leaking and disseminating false statements
                             O




that Xie was engaged in cancer research and economic espionage benefitting China, Defendants
                           y
                        op




added to their "insurance plan" to ensure they were successful against Xie. Based on information
                     C




and belief, Dunn and others working with, for and on behalf of Defendants (including UTPD
                 ial
              fic




officer Richard Gonzalez) began a new campaign and conspiracy to concoct false criminal charges
             of




against Xie. Efforts were made to shop around the concocted, false criminal charges to different
       Un




prosecuting personnel with whom Dunn and others had previous experience. For appropriate



Keping Xie vs. MDA / UTPD                                                                 Page 14
Original Petition & RFD
    Case 4:19-cv-05014 Document 1-3 Filed on 12/27/19 in TXSD Page 20 of 50



reasons, some of the prosecutors declined to act on the false narratives (based on information and

belief). Other avenues for criminal prosecution were pursued by defendants and their agents and

representatives. Ultimately, Defendants found brief success with their scheme to create a false

narrative of concocted, baseless criminal charges of a most heinous nature ... charges that




                                                                               k
                                                                            ler
Defendants would utilize to accomplish their highly sought-after death blow to Xie.




                                                                         tC
       33.     After many weeks of MDA wrangling with NIH and U of A over the highly sought-




                                                                     ric
after Xie grants, personnel with the National Cancer Institute ("NCI") and NIH made clear to MDA




                                                                  ist
                                                               sD
that NCI declined to participate in what NCI characterized as "the unethical act of [MDA] taking




                                                            es
away a respected senior investigator's life's work." MDA's concocted and false narratives to



                                                         rg
NIH/NCI and to U of A were not accomplishing the intended result MDA needed to keep the
                                                     Bu
                                                  n
grants. Less than a week later, and in furtherance of their scheme and conspiracy to harm and
                                               ily

damage Xie through the illegal constitutional violations referenced herein, on August 20, 2018,
                                             ar
                                         M




Defendants were successful in having felony criminal charges filed against Xie. The criminal
                                      of




charges were for possession of child pornography. Based on information and belief, Defendants
                                    e
                                ffic




were instrumental in ensuring that the false criminal charges against Xie were spread, published
                            O




and disseminated throughout the cancer research community locally, nationally and
                          y
                       op




internationally. Defendants appeared intent on ensuring that NIH/NCI and U of A received notice
                    C




of their successful efforts to smear and malign Xie, and to ensure that they were notified about the
                 ial
              fic




false and malicious criminal prosecution of Xie. They were all notified, thanks to the efforts of
             of




Defendants.
       Un




       34.     On August 24, 2018, Xie was placed on formal leave by U of A from all his



Keping Xie vs. MDA / UTPD                                                                  Page 15
Original Petition & RFD
    Case 4:19-cv-05014 Document 1-3 Filed on 12/27/19 in TXSD Page 21 of 50



positions with the institution. U of A made clear that the serious nature of the crime with which

Defendants had Xie charged (possession of child pornography), in combination with the false

narrative about Xie' s purported conduct underlying the criminal charges, was the sole reason for

the negative action taken against him by U of A Despite numerous efforts taken to assure U of A




                                                                                k
                                                                             ler
that the false criminal charges maliciously instigated against Xie by Defendants were false,




                                                                          tC
baseless and done for ulterior purposes through actions that violated Xie' s civil rights, on October




                                                                      ric
12, 2018, U of A effectively terminated Xie's affiliation, employment, and cancer research




                                                                   ist
                                                                sD
opportunities with that institution. Xie' s previous good standing and reputation in cancer research




                                                            es
and the "dream job" and incredible opportunities for him to continue his life's work in cancer



                                                         rg
research were effectively and permanently ended by Defendants' wrongful conduct and actions.
                                                      Bu
                                                    n
       35.     For good measure, Defendants didn't stop there. Defendants leaked, published and
                                                   ily

disseminated their false narrative about Xie that resulted in their successful efforts to have him
                                             ar
                                          M




criminally prosecuted. Reports about the criminal charges were sent out to colleagues of Xie
                                       of




within MDA, nationally outside of MDA, and internationally. Within days, Xie was falsely
                                     e
                                ffic




labeled with the stigma of felony charges associated with possession of child pornography. He
                             O




began receiving hate-based communications stemming solely from Defendants' false narrative and
                           y
                        op




fraudulent malicious conduct in furtherance of the constitutional violations that resulted from the
                     C




criminal prosecution. Persons working for and associated with Defendants, including Dunn, were
                 ial
              fic




reported to be gleeful about the results of their work to smear, ruin and castigate Xie once and for
             of




all. In the process, MDA was able to end the efforts that were brewing to transfer Xie's grants,
       Un




instead being able to keep the grants for itself



Keping Xie vs. MDA / UTPD                                                                   Page 16
Original Petition & RFD
    Case 4:19-cv-05014 Document 1-3 Filed on 12/27/19 in TXSD Page 22 of 50



       36.     Despite Xie's good faith efforts to find other cancer research opportunities, he was

unable to do so. The felony criminal charges filed by or at the behest of Defendants was too high

a hurdle for Xie to overcome. During the months that followed, further media was sought and

pursued by Defendants to ensure that their death blow to Xie stuck. Based on information and




                                                                                k
                                                                             ler
belief, Defendants leaked to major media outlets false statements and heinous accusations that Xie




                                                                          tC
was engaged in and committing intellectual property espionage. Defendants' malice towards Xie




                                                                      ric
was evident through the continued actions taken by Defendants to ensure Xie was destroyed.




                                                                   ist
                                                                sD
       37.     Xie incurred substantial legal fees and costs to address the false criminal allegations




                                                             es
filed and pursued by Defendants against him. Because he was innocent of the charges, Xie was



                                                          rg
resolved to fully defend against Defendants' illegal and improper actions. During this process,
                                                      Bu
                                                   n
what was discovered was astounding, and showed the falsity behind the criminal charges, as well
                                                ily

as the extent and nature of the constitutional violations Defendants committed against Xie.
                                             ar
                                         M




Preeminent experts on the topics obtained and analyzed the data and the background information
                                       of




on the data Defendants utilized to file and prosecute the criminal charges. The data behind certain
                                    e
                                ffic




of the images on which Defendants relied in support of the false criminal charges reflected that the
                            O




images came from sources that appeared to have placed the images on the data storage devices
                          y
                       op




after they were in the possession of Defendants or others affiliated with them. Certain of the
                    C




images appeared to have been obtained out of "trash bins" six years earlier. Most importantly,
                 ial
              fic




none of the images were of child pornography.
             of




       38.     Additionally, analyzation of the data on the computer devices reflected that no
       Un




searches for the subject child pornography images occurred or were reflected on those computers.



Keping Xie vs. MDA / UTPD                                                                    Page 17
Original Petition & RFD
    Case 4:19-cv-05014 Document 1-3 Filed on 12/27/19 in TXSD Page 23 of 50



In other words, the evidence reflected that Xie never made or ran any searches necessary for the

images to have been sought, received, obtained and stored. The images that Defendants claimed

to be images of confirmed child pornography were actually "recognized files" that were previously

uploaded and recognized as not identify images of child pornography.




                                                                              k
                                                                           ler
       39.     Further evidence obtained from the seized devices showed that there were no




                                                                        tC
searches conducted looking for child exploitation or child pornography material; no Peer to Peer




                                                                    ric
software was located on the devices; no history of Peer to Peer searches existed; and searches for




                                                                 ist
                                                              sD
both common and obscure child pornography terms were applied to the devices, reflecting




                                                           es
absolutely no hits for any term.    This evidence wholly debunked the basis for Defendants'



                                                           rg
contention that Xie possessed or actively sought child pornography.       More importantly, the
                                                     Bu
                                                  n
evidence reflected that Defendants knew or should have known that the devices did not contain
                                               ily

any child pornography; that Xie never possessed any such child pornography; and that the claims
                                            ar
                                         M




filed and prosecuted against Xie were knowingly false, unsubstantiated and without any basis.
                                      of




       40.     Simply put, the evidence overwhelmingly demonstrated that Xie had not committed
                                   e
                               ffic




the actions necessary and required to support the criminal charges. The evidence reflected that
                            O




Defendants likely had actual knowledge that their claims were false, and for improper purposes
                          y
                       op




decided to file and prosecute those claims, nonetheless.
                    C




       41.     On November 28, 2019, Xie was "no billed" by a Harris County Grand Jury, and
                 ial
              fic




the false criminal charges sought, filed and prosecuted by Defendants against Xie were dismissed.
             of




By this time, however, the damages designed and intended to be inflicted on Xie by Defendants
       Un




was fatal to his career, his reputation, and his standing in the community. But Defendants were



Keping Xie vs. MDA / UTPD                                                                Page 18
Original Petition & RFD
    Case 4:19-cv-05014 Document 1-3 Filed on 12/27/19 in TXSD Page 24 of 50



not yet through with their wholesale assault on Xie.

       42.     Xie attempted to retrieve the property items that Defendants had wrongfully and

improperly seized and obtained from Xie and that were still in their possession.            Instead,

Defendants continued to convert and fail to return to Xie these personal property items that




                                                                               k
                                                                            ler
Defendants obtained through the improprieties and other constitutional violations of Xie that




                                                                         tC
Defendants perpetrated.




                                                                     ric
       43.     Xie has continued to suffer the ramifications of the wrongful and illegal actions




                                                                  ist
                                                               sD
committed by Defendants. Xie has lost the cancer research grants that he had been awarded. Xie




                                                            es
lost his professional positions with U of A and has been unable to find other work or positions in




                                                         rg
the cancer research field. His reputation and standing, both personally and professionally, has
                                                       Bu
                                                  n
been irreparably tarnished and damaged. His life's work in cancer research has been totally
                                               ily

destroyed by Defendants and their cabal of evildoers intent upon destroying Xie, improperly using
                                             ar
                                         M




the awesome powers of the State of Texas for improper purposes.
                                       of




       44.     Xie's skills and experience in cancer research have been irreparably damaged and
                                    e
                                ffic




discarded. His life opportunities, both professionally and financially, have been wholly destroyed.
                            O




His zeal for providing quality cancer research, and his ability to help those persons stricken with
                          y
                       op




the type of cancer that Xie has made it his life's mission to destroy, have taken a back seat to the
                    C




wrongful actions and intentions of Defendants. Not only did Defendants benefit financially and
                 ial
              fic




otherwise through their wrongful actions and conduct ... so did cancer.
             of




                          IV. INCORPORATION OF ALLEGATIONS
       Un




       45.     All of the allegations in each of the foregoing paragraphs are incorporated by



Keping Xie vs. MDA / UTPD                                                                  Page 19
Original Petition & RFD
    Case 4:19-cv-05014 Document 1-3 Filed on 12/27/19 in TXSD Page 25 of 50



reference into each of the following claims for relief as if fully set forth in each such claim.

                                   V. CAUSES OF ACTION

                     A.    VIOLATION OF XIE'S CONSTITUTIONAL RIGHTS
                    §1983 CLAIMS BASED ON MALICIOUS CRIMINAL PROSECUTION,
                        FALSE ARREST AND IMPROPER SEIZURE OF PROPERTY




                                                                               k
                                                                            ler
       46.     Based upon and incorporating the facts pled above, Plaintiff Xie asserts claims for




                                                                         tC
violations of his constitutional rights protected by the Fourth, Fifth, and Fourteenth Amendments




                                                                     ric
of the Constitution of the United States. Xie's Fourth Amendment and Fourteenth Amendment




                                                                  ist
                                                               sD
constitutional rights were violated by and through the actions of Defendants and their agents and




                                                            es
representatives as set forth above, including their actions to initiate and accomplish the malicious



                                                         rg
criminal prosecution of Xie as well as his false arrest. Defendants, without probable cause or other
                                                     Bu
                                                  n
basis, sought, initiated, filed, pursued and prosecuted false criminal charges against Xie, and did
                                               ily

so maliciously. Xie was charged with felony crimes of possession of child pornography as a result
                                             ar
                                         M




of Defendants' wrongful actions and their false reports prepared by UTPD personnel along with
                                      of




evidence technicians, all of whom were acting on behalf of both Defendants.
                                    e
                                ffic




       47.     Defendants' utilized false statements in charging instruments to substantiate Texas
                            O




Penal Code violations against Xie for Possession or Promotion of Child Pornography.             The
                          y
                       op




criminal charges were without probably cause and were based on a false narrative of evidence
                    C




obtained through an illegal and unconstitutional search and seizure. The charging instrument
                 ial
              fic




falsely claimed the use of evidence obtained through a consensual search, which was not the case.
             of
       Un




The charging instrument claimed false pretenses for obtaining a search warrant.         The search

warrant itself was based on false information and was knowingly intended to be overly broad. The



Keping Xie vs. MDA / UTPD                                                                  Page 20
Original Petition & RFD
    Case 4:19-cv-05014 Document 1-3 Filed on 12/27/19 in TXSD Page 26 of 50



charging instrument contains knowingly false statements about data devices (wrongfully seized

from Plaintiff without probable cause) containing child pornography. The false statements also

include assertions that child porn images existed on the data devices. Defendants were motivated

to smear, malign, discredit, and defame Xie so that his efforts to transfer the financial grants were




                                                                                 k
                                                                              ler
thwarted and stopped. Defendants had financial motives to accomplish the deprivation of Xie' s




                                                                           tC
constitutional rights. They also had personal and professional motives to crush Xie.




                                                                       ric
       48.     Each individual act committed by Defendants in furtherance of their illegal scheme




                                                                    ist
                                                                 sD
was in itself a violation of 42 USC §1983, and a violation of Xie's constitutional rights. The




                                                              es
totality of the actions by Defendants was for the purpose of taking Xie's rights to the financial



                                                           rg
grants awarded to him through his cancer research and grant qualification work. Defendants
                                                       Bu
                                                    n
accomplished their illegal scheme through a myriad of violations of Xie's constitutional rights,
                                                 ily

including those set forth herein.
                                              ar
                                           M




       49.     Defendants' actions also amount to a violation of Xie's Fourth Amendment rights
                                        of




in that there was no probable cause to initiate, seek, file, prosecute or pursue criminal charges for
                                     e
                                    ffic




possession of child pornography. There was no property authority, basis or probable cause to
                             O




engage in the malicious criminal prosecution of Xie; instead, such actions were done for ulterior,
                           y
                        op




improper and illegal financial and professional motives and purposes. Additionally, there was no
                     C




proper authority, basis or probable cause to obtain a search warrant, or in the alternative to obtain
                 ial
              fic




a search warrant that was grossly overly broad in scope and content. Defendants were not justified
             of




in engaging in these actions, but did so for improper purposes in order to: i) accomplish illegal
       Un




objectives using either legal or illegal tools and means; ii) accomplish legal objectives using illegal



Keping Xie vs. MDA / UTPD                                                                     Page 21
Original Petition & RFD
    Case 4:19-cv-05014 Document 1-3 Filed on 12/27/19 in TXSD Page 27 of 50



tools and means; and/or iii) accomplish legal objectives using improper means and methods that

include violations of Xi e's constitutionally-protected rights.

        50.    More specifically, Xie's Fourth Amendment rights were violated through

Defendants' unlawful search of Xie's residence (without consent or warrant); the obtaining of




                                                                                  k
                                                                               ler
information and certain evidence items by Defendants' agents and representatives at a time that




                                                                            tC
Defendants had illegally and without proper authority, basis or probable cause entered into Xie's




                                                                        ric
residence; the seizure of evidence and data devices without proper authority, basis or probable




                                                                     ist
                                                                  sD
cause; the obtaining of a search warrant based on ill-gotten information and items obtained without




                                                             es
proper authority, basis or probable cause; the obtaining of an overly broad search warrant based



                                                           rg
on false statements and improperly obtained and utilized information after entering Xie' s residence
                                                       Bu
                                                    n
and other personal spaces without proper authority, basis or probable cause; the taking of Xie's
                                                 ily

personal property items without proper authority, basis or probable cause; and Defendants'
                                              ar
                                          M




continued conversion of and refusal to return Xie' s personal property and property items.
                                        of




        51.    The Fifth Amendment to the US Constitution prohibits a person from being
                                     e
                                 ffic




deprived of "life, liberty or property, without due process oflaw" and prohibits the taken of private
                             O




property for public use without just compensation. Defendants' actions violate Xie's Fifth and
                           y
                        op




Fourteenth Amendment rights in that he was denied or deprived of his liberty and property without
                     C




due process of law, and because his private property (including, but not limited to, his rights in
                 ial
              fic




and to the research grants, as well as his personal property items as set forth above) was taken from
              of




him for public use without just compensation.
       Un




        52.    Defendants' seizing Xie's data devices by and through the illegal means, methods



Keping Xie vs. MDA / UTPD                                                                    Page 22
Original Petition & RFD
    Case 4:19-cv-05014 Document 1-3 Filed on 12/27/19 in TXSD Page 28 of 50



and actions taken by them and their agents and representatives as set forth above was done without

proper basis, authority or probable cause; was accomplished through utilizing false statements and

ill-gotten information obtained through the unlawful access to Xie's residence; and was continued

when Defendants failed and refused to return to Xie his property. The property items illegally




                                                                               k
                                                                            ler
taken and converted include those items set out above, which also include the personal contents of




                                                                         tC
the data; family pictures; children's projects; the contents of personal and professional papers and




                                                                     ric
works; privileged and confidential work product; privileged and confidential attorney-client




                                                                  ist
                                                               sD
communications; privileged and confidential legal work product sent to Xie by counsel through




                                                            es
properly-maintained privileged attorney-client communications; voice recordings of Defendants'




                                                         rg
and their personnel that support Xie's past and present claims and causes of action; Xie's
                                                     Bu
                                                  n
privileged cancer research and related communications; Xie' s telephones and data on such phones;
                                               ily

Xie' s personal, family and professional communications and correspondences, as well as pertinent
                                             ar
                                         M




contact information and data; and a host of other similar items.
                                       of




       53.     Defendants' actions as set forth above amount to unreasonable searches and
                                    e
                                ffic




seizures of Xie' s person, personal effects, house/residence, and papers/data/professional work, in
                             O




violation of the Fourth Amendment. The search warrant as well as arrest warrant were issued
                          y
                       op




without probable cause. The search warrant did not properly describe with particularity and in a
                    C




manner that was not unreasonably overly broad the specific property items that had a logical nexus
                 ial
              fic




or other reasonable relationship to a proper, legally supported claim.
             of




       54.     The warrants contained false statements and information that were knowingly and
       Un




intentionally included, or that were included with reckless disregard for the truth, and which false



Keping Xie vs. MDA / UTPD                                                                  Page 23
Original Petition & RFD
    Case 4:19-cv-05014 Document 1-3 Filed on 12/27/19 in TXSD Page 29 of 50



statements were necessary in a thinly veiled effort to substantiate probable cause (which Xie

contends was not sufficiently accomplished). Likewise, Xie' s Fourth Amendment rights were also

violated by the failure of the warrants to set forth particular facts and circumstances underlying

and demonstrating the existence of probable cause, including facts and legally-obtained facts and




                                                                               k
                                                                            ler
circumstances that demonstrate the reliability of the information and the credibility of the sources




                                                                         tC
of such information.




                                                                     ric
       55.     By including false statements (such as statements about evidence obtained through




                                                                  ist
                                                               sD
a consensual search, which consensual search never happened with, by or through the consent of




                                                            es
Xie or anyone properly acting on his behalf) and by disseminating false statements of the identity



                                                         rg
of the investigator (i.e., Dunn claiming and holding himself out as being with the FBI, which false
                                                     Bu
                                                  n
statement was particularly concerning in light of Xie's reporting of improprieties to the same
                                               ily

agency as referenced above), Defendants and their agents and representatives deliberately or
                                             ar
                                         M




reckless utilized false statements. In short, Defendants utilized false statements, deception and
                                      of




misstatements that were the product of deliberate falsehoods designed and intended to accomplish
                                    e
                                ffic




the results sought by Defendants, or alternatively were the product of reckless disregard for the
                            O




truth under circumstances that Defendants and their agents and representatives knew or should
                          y
                       op




have known were false, deceptive, fraudulent and/or misleading. Defendants entertained serious
                       C




doubts as to the truthfulness of the statements and factual events, and nonetheless proceeded with
                 ial
              fic




utilizing the false information and statements to accomplish and perpetrate their illegal scheme.
             of




       56.     The materials and devices illegally seized by Defendants and used as the basis for
       Un




the malicious prosecution of the criminal charges for possession of child pornography did not



Keping Xie vs. MDA / UTPD                                                                  Page 24
Original Petition & RFD
    Case 4:19-cv-05014 Document 1-3 Filed on 12/27/19 in TXSD Page 30 of 50



contain child pornography or reasonably supported indicia of such items. Corroborative tests

likewise debunked the claims that Xie possessed child pornography. Cross checks and cross

references were available to also demonstrate the lack of existence of child pornography as well

as the lack of other essential elements necessary to prove that Xie committed the criminal acts




                                                                                k
                                                                             ler
beyond a reasonable doubt. The totality of all the evidence (or lack thereof) and the nonexistence




                                                                          tC
of evidence to support the essential elements of the criminal charge show that probable cause to




                                                                      ric
initiate and prosecute the criminal charges against Xie did not exist.




                                                                   ist
                                                                sD
        57.    Defendants' actions also amount to violations of Xie's Fourth Amendment rights




                                                             es
to be free from false arrests. For the reasons set forth above, Defendants also committed violations



                                                          rg
of Xie' s constitutional rights against such actions.
                                                        Bu
                                                    n
        58.     Accordingly, for the reasons set forth above and because there was no probable
                                                 ily

cause to initiate, file, procure or pursue criminal charges against Xie, Defendants' actions
                                              ar
                                           M




constitute the deprivation of Xie' s constitutional rights, including, but not limited to: i) Xie' s
                                        of




rights pursuant to the Fourth and Fourteenth Amendments of the Constitution of the United States,
                                     e
                                 ffic




including his rights to be free from unreasonable/illegal searches and seizures; ii) Xie's right to be
                              O




free from police harassment and intimidation as provided for in the Fifth, Sixth and Fourteenth
                           y
                        op




Amendments of the Constitution of the United States; iii) Xie's right to be free from malicious
                     C




prosecution, malicious abuse of process, unlawful arrest, and unlawful seizures as provided for by
                 ial
              fic




the Fourth and Fourteenth Amendments to the Constitution of the United States; and iv) Xie's right
              of




to be free from deprivation ofliberty and property and his right to due process oflaw as guaranteed
       Un




by the Fourth and Fourteenth Amendments to the Constitution of the United States. The actions



Keping Xie vs. MDA / UTPD                                                                    Page 25
Original Petition & RFD
    Case 4:19-cv-05014 Document 1-3 Filed on 12/27/19 in TXSD Page 31 of 50



of Defendants amount to malicious criminal prosecution, among other causes of action, and to

violations of Xie' s civil and constitutionally guaranteed rights pursuant to and in violation of 42

U.S.C. §1983.

       59.      All elements for bringing a cause of action for violations of 42 U.S.C. § 1983 based




                                                                               k
                                                                            ler
on malicious prosecution of criminal proceedings, and/or for malicious criminal prosecution




                                                                         tC
through the filing and prosecution of false charges for possession of child pornography, exist.




                                                                     ric
Criminal prosecutions were commenced against Xie that were initiated or procured by Defendants.




                                                                  ist
                                                               sD
Such criminal prosecutions at issue as set forth in this pleading were terminated in Xie's favor,




                                                            es
and he was innocent of all such charges. Defendants did not have probable cause to initiate or



                                                         rg
procure such prosecutions. The prosecutions were initiated and procured with malice, resulting in
                                                     Bu
                                                   n
Xie suffering substantial damages and injuries.
                                                  ily

                     B.    VIOLATION OF XIE'S CONSTITUTIONAL RIGHTS
                                             ar


                     §1983 ALTERNATIVE CLAIMS BASED ON NEGLIGENCE
                                          M




       60.      Based upon and incorporating the facts pled above, Plaintiff Xie asserts claims for
                                       of
                                    e




violations of 42 U.S.C. §1983 resulting from Defendants' negligence in failing to property
                                ffic




investigate the underlying matters prior to seeking, filing, prosecuting and pursuing felony
                           y O




criminal charges against Xie, and in failing to implement and put in place adequate and much
                        op
                     C




needed policies, procedures, protocols and guidelines, and to properly monitor and supervise
                 ial




personnel engaged in carrying out the actions in furtherance of such policies, procedures, protocols
              fic
             of




and guidelines. Defendants failed to provide training and controls over the ability of its personnel
       Un




to utilize false statements and to provide false information in order to effectuate the violations

against Xie as set forth above.       Either Defendants' actual maliciousness, or alternatively


Keping Xie vs. MDA / UTPD                                                                  Page 26
Original Petition & RFD
    Case 4:19-cv-05014 Document 1-3 Filed on 12/27/19 in TXSD Page 32 of 50



Defendants' indifference concerning the actions of their duly charged agents and representatives,

resulted in the improper initiation and procurement of criminal charges against Xie. Such policy

failures now and in the future resulted, and will continue to result, in the continuing violations of

the constitution rights of citizens and residents of Texas and the United States.




                                                                                k
                                                                             ler
       61.     Proper remedial measures and the implementation of adequate policies, procedures,




                                                                          tC
guidelines and protocols, in combination with proper oversight, monitoring, supervision and




                                                                      ric
training of personnel carrying out the actions, would prevent situations to occur that allow for and




                                                                   ist
                                                                sD
effectuate the violations of constitutional rights similar to those violations that Xie was caused to




                                                            es
suffer. Specifically, Defendants were negligent, or in the alternative committed violations ofXie's



                                                          rg
constitutional and civil rights in violation of 42 U.S.C. §1983, in the following respects:
                                                      Bu
                                                   n
       a.      Failing to implement written policies, procedures, protocols and guidelines for its
               investigating officers and supervisory personnel over such investigating officers
                                                ily

               preventing false information and statements to be utilized to initiate, procure and
                                             ar


               effectuate searches and seizures of property;
                                          M




       b.      Failing to implement written policies, procedures, protocols and guidelines for its
                                       of




               investigating officers and supervisory personnel over such investigating officers
                                    e




               ensuring that probable cause exists based on truthful information and statements to
                                ffic




               effectuate searches and seizures of property;
                             O




       c.      Failing to implement written policies, procedures, protocols and guidelines for its
                           y




               investigating officers and supervisory personnel over such investigating officers
                        op




               preventing the initiation, procurement or prosecution of criminal charges for
                    C




               possession of child pornography, including the use of competent and qualified
               technology tools and personnel, along with cross-checks and corroborating
                 ial




               evidence, to ensure that data and devices contain actual child pornography, and to
              fic




               ensure that all elements of such cause of action exist;
             of




       d.      Failing to implement written policies, procedures, protocols and guidelines for its
       Un




               investigating officers and supervisory personnel over such investigating officers,
               along with training and proper secondary oversight, to prevent leaks and the
               dissemination of information about claims brought or pursued against citizens that


Keping Xie vs. MDA / UTPD                                                                     Page 27
Original Petition & RFD
    Case 4:19-cv-05014 Document 1-3 Filed on 12/27/19 in TXSD Page 33 of 50



               have the tendency to, or that are likely to, result in irreparable harm to the accused
               by the mere accusation being disseminated;

       e.      Failing to supervise and train its investigating officers and personnel to ensure that
               all statements and actions taken in furtherance of search warrants are corroborated
               and verified utilizing legally obtained information to support such warrants, before
               they are executed; and




                                                                               k
                                                                            ler
       f.      Failing to supervise and train its investigating officers and personnel to ensure that
               all statements and actions taken in furtherance of arrest warrants are corroborated




                                                                         tC
               and verified to ensure probable cause exists for such prosecution and arrest, with




                                                                     ric
               heightened burdens and secondary corroboration to ensure that illegal methods and
               means are not utilized, and to ensure that constitutionally-protected rights are not




                                                                  ist
               infringed.




                                                               sD
                                                            es
       62.     All elements for bringing a cause of action for violations of 42 U. S.C. § 1983 based




                                                         rg
on such negligence exist. Criminal prosecutions were commenced against Xie that were initiated
                                                     Bu
                                                   n
or procured by Defendants and accomplished through the failures to have in place the policies,
                                                ily

procedures, protocols and guidelines set forth above. Such criminal prosecutions at issue as set
                                             ar
                                         M




forth in this pleading were terminated in Xie's favor, and he was innocent of all such charges.
                                      of




Defendants did not have probable cause to initiate or procure such prosecutions. The prosecutions
                                    e
                                ffic




and resulting impacts to Xie would have been wholly avoided if the policies, procedures, protocols
                            O




and guidelines had been in place and properly utilized. These failures resulted in Xie suffering
                            y
                         op




substantial damages and injuries.
                    C




                    C.      VIOLATION OF XIE'S CONSTITUTIONAL RIGHTS
                 ial




                             TEXAS CONSTITUTION ARTICLE I, §17
              fic
             of




       63.     Under the "Takings Clause" of Article I, § 17 of the Texas Constitution, citizens are
       Un




protected from the property being taken, damaged or destroyed for or applied to public use without

adequate compensation or consent. Based upon and incorporating the facts pled above, Plaintiff


Keping Xie vs. MDA / UTPD                                                                   Page 28
Original Petition & RFD
    Case 4:19-cv-05014 Document 1-3 Filed on 12/27/19 in TXSD Page 34 of 50



Xie asserts claims for violations of the Takings Clause (under the Texas Constitution) committed

by Defendants. More specifically, through the illegal actions, schemes and conspiracies set forth

above, Defendants violated the Takings Clause by improperly and illegally taking (or by

permissibly taking utilizing illegal methods and means) Xie' s rights in and to the research grants,




                                                                                k
                                                                             ler
and by improperly and illegally taking (or by permissibly taking utilizing illegal methods and




                                                                          tC
means) Xie' s rights in and to the property items illegally seized as referenced above. Defendants




                                                                      ric
continue to take and convert such property and property rights, to the exclusion of Xie. Such




                                                                   ist
                                                                sD
actions intentionally performed and taken by Defendants were accomplished through the wrongful




                                                            es
actions committed by Defendants and their agents and representatives; were without justification,



                                                          rg
privilege or excuse; resulted in the taking of Xie's property and property rights; and were either
                                                      Bu
                                                   n
wholly or partially for public use. The taking of Xie' s property and property rights resulted in
                                                ily

substantial damages and injuries to Xie.
                                             ar
                                           M




                                   D.      CONSPIRACY CLAIMS
                                        of




       64.     Based upon and incorporating the facts pled above, Defendants jointly conspired
                                    e
                                ffic




with each other, with their agents and representatives, and with other third parties to violate Xie's
                             O




constitutional rights in multiple respects as set forth above, all of which constitutional violations
                           y
                        op




are incorporated herein by reference.      They jointly conspired to procure and effectuate the
                    C




violations of 42 U.S.C. §1983; to initiate and procure the malicious criminal prosecution of Xie;
                 ial
              fic




to accomplish the constitutional violations of Xi e's Fourth, Fifth and Fourteenth Amendments; to
             of




accomplish the unreasonable and illegal searches and seizures of Xie and his property rights; to
       Un




illegally take without proper due process or just compensation Xie' s property rights in and to the



Keping Xie vs. MDA / UTPD                                                                   Page 29
Original Petition & RFD
    Case 4:19-cv-05014 Document 1-3 Filed on 12/27/19 in TXSD Page 35 of 50



research grants and in and to his other property; and to inflict the damages and injuries to Xie as

set forth herein.

                             E.     REQUEST FOR INJUNCTIVE RELIEF

        65.     Based upon and incorporating the facts pled above, Xie seeks injunctive relief




                                                                                k
                                                                             ler
enjoining Defendants from continuing to reap the rewards of their illegal actions and conduct,




                                                                          tC
including Defendants continuing to seize, take, convert and hold on to Xie' s property items,




                                                                      ric
including the devices referenced herein above.       Xie requests that Defendants be ordered to




                                                                   ist
                                                                sD
immediately and without exception return all such seized items to Xie. Additionally, Xie also




                                                            es
seeks injunctive and equitable relief enjoining Defendants from using any information or data from



                                                          rg
the illegally seized devices, unless such information and data are otherwise obtained through
                                                      Bu
                                                   n
proper and legally authorized discovery as set forth under Texas law and the Texas Rules of Civil
                                                ily

Procedure. To the extent that any seized and taken property items, or the data and information
                                             ar
                                          M




contained on them, is destroyed, Xie requests appropriate spoliation ramifications from
                                       of




Defendants' actions in either spoliating the information and data, or from Defendants' failure to
                                     e
                                  ffic




properly preserve and protect such information and data.
                              O




                            VI. CAUSATION AND JOINT LIABILITY
                           y
                        op




        66.     Each and all of the above were the proximate or producing causes of damages and
                     C




injuries to Xie who was innocent of any fault contributing to or causing these damages and injuries.
                  ial
               fic




All conditions precedent to Xie's recovery of damages have been met or have occurred.
              of




        67.     Xie alleges and asserts, as appropriate, the doctrines of agency, respondent superior
        Un




and vicarious liability. Defendant MDA and its agents and representatives are believed to be, at



Keping Xie vs. MDA / UTPD                                                                   Page 30
Original Petition & RFD
    Case 4:19-cv-05014 Document 1-3 Filed on 12/27/19 in TXSD Page 36 of 50



all material times, the principals for whom Defendant UTPD and other third parties took actions

that caused or participated in causing injuries and damages to Xie. Likewise, Defendant UTPD

and its investigating officers and personnel were the agents of MDA, acting for or on behalf of

MDA at all material times. UTPD's investigating officers and personnel were also the agents of




                                                                                k
                                                                             ler
UTPD when taking the actions about which Xie complains as set forth in this pleading.




                                                                          tC
Accordingly, Xie asserts and pleads that Defendants are and should be found jointly and severally




                                                                      ric
liable for Xie' s damages and injuries, including those caused by others involved in the conspiracies




                                                                   ist
                                                                sD
to accomplish their illegal schemes, artifices and enterprises, and including those caused by others




                                                            es
employed by Defendants or working with Defendants to cause the damages and injuries as set



                                                         rg
forth and alleged herein.
                                                      Bu
                                                   n
                                         VII. DAMAGES
                                                ily

       68.     As a direct and proximate result of Defendants' conduct and actions, Xie has
                                             ar
                                          M




suffered damages and injuries, which are continuing in nature, in addition to the injuries and
                                       of




damages pled above, which are incorporated herein by reference. Xie suffered, suffers and will
                                    e
                                ffic




continue to suffer economic losses; loss of funds, monies, assets and property; loss of
                             O




income/revenues and business/professional opportunities; loss of earnings/profits; mental anguish
                           y
                        op




and emotional upheaval; diminishment in and loss of earnings opportunities and earning capacities,
                    C




both past and future; damage to Xie's personal and professional reputations; damages resulting
                 ial
              fic




from the loss of the research grants; and other damages as will be proven at trial. Xie seeks the
             of




disgorgement and return of all grants and grant funding, monies, assets and property transferred,
       Un




taken, converted, kept and/or otherwise seized from Xie and kept by Defendants, and financial



Keping Xie vs. MDA / UTPD                                                                   Page 31
Original Petition & RFD
    Case 4:19-cv-05014 Document 1-3 Filed on 12/27/19 in TXSD Page 37 of 50



compensation for the value of such property and property rights. Xie also seeks compensatory and

consequential damages proximately flowing from the wrongful conduct and actions of Defendants.

        69.     Xie has also incurred damages and injuries in the form of out-of-pocket costs and

expenses to correct Defendants' unlawful and wrongful acts as asserted herein above including,




                                                                                  k
                                                                               ler
but not limited to, legal and attorney's fees and litigation costs incurred to defend against the




                                                                            tC
criminal charges; expert fees incurred to analyze the data at issue and to provide Xie's defense to




                                                                        ric
the false criminal charges; legal fees and litigation costs to address the attempts to take or otherwise




                                                                     ist
                                                                  sD
prevent the transfer of the research grants as well as the improper seizure and taking ofXie's other




                                                              es
property and property rights; legal fees and litigation costs to address the ramifications to Xie's




                                                           rg
employment and cancer research positions, including any and all those lost as a proximate result
                                                       Bu
                                                    n
of the wrongful actions of Defendants, including those with U of A as well as other professional
                                                   ily

opportunities that Xie was likely to obtain but for Defendants' wrongful actions and violations;
                                               ar
                                           M




and attorney's fees for such legal services in connection with preparation, trial, appeal and
                                        of




collection as may become necessary; prejudgment and post-judgment interest as allowed by law;
                                     e
                                 ffic




and all other such incidental and consequential damages as are supported by the facts underlying
                              O




Xie' s claims in this litigation and to which Xie may be entitled for violations of 42 U. S.C. § 1983
                           y
                        op




and for violations of his constitutional rights.
                     C




        70.     Xie also seeks damages and compensation for the severe and substantial mental
                 ial
              fic




anguish, physical ramifications from the wrongful conduct set forth herein, emotional distress and
              of




compensatory damages, along with damage to his professional and personal reputations that
        Un




resulted from the wrongful actions of Defendants. Xie seeks damage and compensation for losses




Keping Xie vs. MDA / UTPD                                                                      Page 32
Original Petition & RFD
    Case 4:19-cv-05014 Document 1-3 Filed on 12/27/19 in TXSD Page 38 of 50



to business relationships with other persons and companies; loss of business opportunities; and

loss of professional and cancer research opportunities. Accordingly, Xie seeks all reasonable

general, special, incidental and consequential damages as are available, whether at law or in equity,

and as shall be proven at trial.




                                                                                k
                                                                             ler
          71.   Because Defendants' conduct was intentional, fraudulent, deceptive, willful and




                                                                          tC
malicious, or alternatively was reckless and grossly negligent, Xie further seek exemplary or




                                                                      ric
enhanced damages to the extent permitted by law. If and to the extent such exemplary or enhanced




                                                                   ist
                                                                sD
damages are permitted, Xie seeks such damages in amounts to be determined by the jury but no




                                                             es
less than are appropriate, necessary and proper to punish Defendants for their criminal, unlawful,




                                                          rg
fraudulent, deceptive and malicious conduct (or their grossly negligent and reckless conduct and
                                                      Bu
                                                    n
actions) in furtherance of their violations of 42 U.S.C. § 1983 and violations ofXie's constitutional
                                                 ily

rights; to deter Defendants from committing such unlawful, fraudulent, deceptive and malicious
                                              ar
                                          M




conduct (or alternatively grossly negligent conduct) in the future; and to serve as an example to
                                       of




others.
                                     e
                                   ffic




          72.   Xie seeks pre-judgment interest at a rate commensurate with the actual rate of
                              O




interest in the marketplace or, alternatively, the statutory rate of interest because of the delay in
                            y
                         op




receiving the damages and also to avoid unjust enrichment to the Defendants. Xie also seeks post
                     C




judgment interest at the maximum rate allowed by law.
                   ial
                fic




                                      VIII. JURY DEMAND
                of




          73.   Xie asserts his right under Article I, Section 15 of the Texas Constitution and hereby
          Un




demands a jury trial in accordance with TEX. R. CIV. P. 216.




Keping Xie vs. MDA / UTPD                                                                    Page 33
Original Petition & RFD
    Case 4:19-cv-05014 Document 1-3 Filed on 12/27/19 in TXSD Page 39 of 50



       WHEREFORE, premises considered, KEPING XIE, M.D., PHD respectfully requests that

Defendants THE UNIVERSITY OF TEXAS M.D. ANDERSON CANCER CENTER and THE

UNIVERSITY OF TEXAS AT HOUSTON POLICE DEPARTMENT                be cited to appear and answer this

Petition and that he be granted temporary and permanent injunctive relief, and other




                                                                               k
                                                                            ler
injunctive/equitable relief against Defendants as pled and requested herein.




                                                                         tC
       Additionally, on final hearing, KEPING XIE, M.D., PHD further requests that he have and




                                                                     ric
recover judgment against Defendants THE UNIVERSITY OF TEXAS M.D. ANDERSON CANCER




                                                                  ist
                                                               sD
CENTER      and THE UNIVERSITY OF TEXAS AT HOUSTON POLICE DEPARTMENT, jointly and




                                                            es
severally, as follows:




                                                         rg
       a.       For all general, special, incidental and consequential damages to which Plaintiff
                                                     Bu
                may be entitled pursuant to this Petition or any amendment(s) thereto, including but
                                                   n
                not limited to all those damages set forth and pled herein;
                                                ily

       b.       Compensatory and consequential damages, attorneys' fees and litigation costs, and
                                             ar


                out of pocket expenses, including compensation for mental anguish, emotional
                                         M




                upheaval, and damage to personal and professional reputations, relationships,
                contractual rights, and business/professional opportunities;
                                       of
                                    e




       c.       Enhanced, statutory and exemplary/punitive damages, to the extent permitted by
                                  ffic




                law;
                             O




       d.       Prejudgment interest at the highest rate permitted by law;
                            y
                         op




       e.       Post judgment interest at the highest rate permitted by law from the date of
                     C




                judgment until paid;
                   ial




       f.       Costs of Court;
                fic
             of




and all such other and further relief, at law or in equity, to which Plaintiff KEPING XIE, M.D., PHD
       Un




may be justly entitled whether by this Petition or by any amendment hereto and which this Court

deems proper.


Keping Xie vs. MDA / UTPD                                                                  Page 34
Original Petition & RFD
    Case 4:19-cv-05014 Document 1-3 Filed on 12/27/19 in TXSD Page 40 of 50




                                           Respectfully submitted,

                                           KRENEK LAW OFFICES



                                           By:   /s/ Eddie M. Krenek




                                                                    k
                                                   Eddie M. Krenek




                                                                 ler
                                                   edkrenekkv.kreneklmv.corn
                                                   Texas Bar No. 11724980




                                                              tC
                                                   Tricia K. Thompson




                                                          ric
                                                   tkthompson@Jkreneklaw.com
                                                   Texas Bar No. 24031324




                                                       ist
                                                   21555 Provincial Blvd.




                                                    sD
                                                   Katy, Texas 77450
                                                   Telephone: (281) 578-7711




                                                 es
                                                   Fax: (281) 578-8988




                                                 rg
                                           ATTORNEYS FOR PLAINTIFF
                                           Bu
                                           KEPING XIE, M.D. PHD
                                         n
                                      ily
                                      ar
                                    M
                                 of
                                 e
                             ffic
                          y O
                       op
                    C
                 ial
              fic
           of
       Un




Keping Xie vs. MDA / UTPD                                                  Page 35
Original Petition & RFD
Case 4:19-cv-05014 Document 1-3 Filed on 12/27/19 in TXSD Page 41 of 50




3. CITATIONS
 ISSUED - RETURN
 OF SERVICE –
 12/12/19
Case 4:19-cv-05014 Document 1-3 Filed on 12/27/19 in TXSD Page 42 of 50




                                                          k
                                                        er
                                                      Cl
                                                      t
                                                  ric
                                                ist
                                            sD
                                          es
                                        rg
                                     Bu
                                   n
                                ily
                              ar
                            M
                          of
                        e
                     ffic
                O
              py
            Co
          al
          i
       fic
     of
  Un
Case 4:19-cv-05014 Document 1-3 Filed on 12/27/19 in TXSD Page 43 of 50




                                                          k
                                                        er
                                                      Cl
                                                      t
                                                  ric
                                                ist
                                            sD
                                          es
                                        rg
                                     Bu
                                   n
                                ily
                              ar
                            M
                          of
                        e
                     ffic
                  O
               py
               o
            C
         ial
       fic
     of
  Un
Case 4:19-cv-05014 Document 1-3 Filed on 12/27/19 in TXSD Page 44 of 50




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
     of
  Un
Case 4:19-cv-05014 Document 1-3 Filed on 12/27/19 in TXSD Page 45 of 50




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
           ial
        fic
      of
   Un
Case 4:19-cv-05014 Document 1-3 Filed on 12/27/19 in TXSD Page 46 of 50




4. DEFENDANTS’
 ORIGINAL
 ANSWER AND
 AFFIRMATIVE
 DEFENSES
       Case 4:19-cv-05014 Document 1-3 Filed on 12/27/19 in TXSD Page 47 of 50                           12/23/2019 2:42 PM
                                                                               Marilyn Burgess - District Clerk Harris County
                                                                                                    Envelope No. 39476064
                                                                                                        By: SASHA PRINCE
                                                                                                 Filed: 12/23/2019 2:42 PM

                                          CAUSE NO. 2015-85326

 KEPING XIE, M.D., PHD,                               §      IN THE DISTRICT COURT
      Plaintiff,                                      §
                                                      §
 vs.                                                  §
                                                      §      HARRIS COUNTY, TEXAS
 THE UNIVERSITY OF TEXAS MD                           §
 ANDERSON CANCER CENTER; and                          §
 THE UNIVERSITY OF TEXAS AT                           §
 HOUSTON POLICE DEPARTMENT,                           §
      Defendants.                                     §      113TH JUDICIAL DISTRICT

 ____________________________________________________________________________

       DEFENDANTS’ ORIGINAL ANSWER AND AFFIRMATIVE DEFENSES
 ____________________________________________________________________________

         Defendants The University of Texas MD Anderson Cancer Center and The University of

Texas at Houston Police Department, (collectively, “Defendants”), file this Answer to Plaintiff’s

Original Petition. Defendants respectfully show the Court the following:

                                          I.     GENERAL DENIAL

         Defendants hereby deny each and every, all and singular, allegation of Plaintiff’s Original

Petition and require strict proof thereof.

                                    II.    AFFIRMATIVE DEFENSES

         Pleading further, Defendants assert that they are entitled to the following affirmative

defenses:

         1.      Defendants assert all applicable immunities to Plaintiff’s claims, including but not

limited to their entitlement to sovereign immunity, qualified immunity, and to caps and limits on

damages or other demanded relief.

         2.      Defendants assert the defense of limitations to the extent applicable to any cause of

action asserted by Plaintiff.



Defendants’ Answer to Plaintiff’s Original Petition                                                 Page 1
    Case 4:19-cv-05014 Document 1-3 Filed on 12/27/19 in TXSD Page 48 of 50



        3.       Plaintiff failed to exhaust his administrative remedies and meet all statutory

prerequisites prior to filing this lawsuit.

        4.       Any challenged action, practice, or policy and its impact on Plaintiff—if any—was

reasonably necessary to business and/or government operations.

        5.       Plaintiff consented to the actions he complains of.

        6.       The actions Plaintiff complains of were the result of Plaintiff’s own conduct, or the

conduct of his agents, representatives, or consultants.

        7.       Defendants at all times relevant acted in good faith and without malice, willfulness,

or intent with respect to Plaintiff.

        8.       Defendants assert that—to the extent applicable and without admitting that Plaintiff

is entitled to any damages—Plaintiff has failed to mitigate his damages, if any.

        9.       Plaintiff’s own acts or omissions caused or contributed to his injury, if any.

        10.      Plaintiff lacks standing to bring his lawsuit against Defendants.

        11.      Plaintiff has no adequate remedy at law for the allegations he brings.

        12.      Plaintiff’s Petition fails to state any claim upon which relief may be granted.

        13.      Defendants reserve the right to add affirmative defenses as they become known.

                      III.    REQUEST FOR DISCLOSURE TO PLAINTIFF

    Pursuant to TEX. R. CIV. P. 194, Defendants requests that Plaintiff fully disclose, within thirty

(30) days of service of this request, all the information and/or materials described in Tex. R. Civ.

P. 194.2(a) through (l). Please note the provisions of Rule 194.4.




Defendants’ Answer to Plaintiff’s Original Petition                                                Page 2
    Case 4:19-cv-05014 Document 1-3 Filed on 12/27/19 in TXSD Page 49 of 50



                                               IV.      PRAYER

        Defendants pray that Plaintiff take nothing by his suit, and that all costs be taxed and

adjudged against Plaintiff, and that Defendants be granted such other and further relief to which

they justly may be entitled.


Date: December 23, 2019                               Respectfully submitted.

                                                      KEN PAXTON
                                                      Attorney General of Texas

                                                      JEFFERY C. MATEER
                                                      First Assistant Attorney General

                                                      DARREN L. MCCARTY
                                                      Deputy Attorney General for Civil Litigation

                                                      THOMAS A. ALBRIGHT
                                                      Chief - General Litigation Division


                                                      /s/ Chad Ennis
                                                      CHAD ENNIS
                                                      Texas Bar No. 24045834
                                                      Assistant Attorney General
                                                      General Litigation Division
                                                      P.O. Box 12548, Capitol Station
                                                      Austin, Texas 78711-2548
                                                      (512) 463-2120
                                                      FAX: (512) 320-0667
                                                      Chad.Ennis@oag.texas.gov
                                                      Attorney for Defendants




Defendants’ Answer to Plaintiff’s Original Petition                                                  Page 3
    Case 4:19-cv-05014 Document 1-3 Filed on 12/27/19 in TXSD Page 50 of 50



                                      CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing pleading has been served on
the following this 23rd December 2019, in accordance with Rule 21a of the Texas Rules of Civil
Procedure, electronically through the electronic filing manager to the following:

Eddie M. Krenek
Tricia K. Thompson
Krenek Law Offices
21555 Provincial Blvd.
Katy, Texas 77540
281-578-7711
281-578-8988
edkrenek@kreneklaw.com
tkthompson@kreneklaw.com



                                                      /s/ Chade Ennis
                                                      CHAD ENNIS
                                                      Assistant Attorney General




Defendants’ Answer to Plaintiff’s Original Petition                                         Page 4
